Citation Nr: 0838212	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability. 

2.  Entitlement to service connection for bilateral hip 
bursitis.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Entitlement to service connection for motion sickness 
(also claimed as dizziness).

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In June 2008, the veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.  During the 
hearing, the veteran submitted additional evidence and waived 
initial RO consideration of this new evidence.  The Board 
accepts this additional evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  There is no competent medical evidence that the appellant 
has a current low back disability.

3.  Evidence of record demonstrates that bilateral hip 
bursitis is not a result of any established event, injury, or 
disease during active service.

4.  There is no competent medical evidence that the appellant 
has a current pseudofolliculitis barbae disability.

5.  Evidence of record demonstrates that motion sickness 
(also claimed as dizziness) is not a result of any 
established event, injury, or disease during active service.

6.  Evidence of record demonstrates that headaches are not a 
result of any established event, injury, or disease during 
active service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Bilateral hip bursitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  Pseudofolliculitis barbae was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  Motion sickness (also claimed as dizziness) was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

5.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in December 2006.  This letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims, and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the December 2006 letter.  

The Board notes that the veteran was afforded a VA 
examination in connection with his claims for service 
connection for a lower back disability and headaches.  In his 
Notice of Disagreement, and in two attached letters from his 
spouse and himself, all received in April 2007, he requests a 
reexamination because of comments by the examiner that the 
veteran contends he did not make.  In particular, he contends 
that he never told the examiner that his headaches went away 
for 20 years or that Motrin relieved either his back pain or 
headaches.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that a VA 
reexamination is not required.  See 38 C.F.R. § 3.159(c)(4).  
The Board finds that there is sufficient competent medical 
evidence of record to make a decision on the claims.  Here, 
the veteran was provided with a VA examination for the back 
and headaches and the Board is aware of the veteran's 
disagreements with the examiner.  In addition, the veteran 
testified before the Board and during a video conference 
explained the symptoms of all five of his claimed disorders 
during service and from discharge until the present day.  The 
Board has considered his testimony in adjudicating his 
claims.  Moreover, the veteran has been provided with the 
opportunity to submit medical evidence of treatment of all 
these conditions since discharge.  The Board notes that there 
is no private or VA evidence of treatment for back pain or 
headaches for more than 30 years after his discharge from 
active duty.  In addition, the Board finds that the medical 
evidence of record, including the medical findings in the 
February 2007 VA examination, show that the veteran does not 
currently have a lower back disability and that there is no 
nexus between any current headache disability and service 
(see below).  The Board finds that there is sufficient 
competent medical evidence of record to resolve these claims, 
though the veteran disagrees with some of the examiner's 
comments and findings.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

A July 1972 service treatment record revealed that the 
veteran was diagnosed with dizziness and told not to ride in 
military vehicles for 30 days.  In August 1972, it was 
determined that the dizziness was due to motion sickness from 
riding in military vehicles. 

September 1973 service treatment records showed that the 
veteran was seen after a motor vehicle accident that month 
with complaints of pain in the head, neck and back.  X-rays 
of the thoracic and cervical spine were negative.  Pain and 
stiffness of the thoracic spinal and neck muscles were also 
noted.  No motor or sensory deficits were noted.  Impression 
of the examiner was acute cervical and thoracic spine strain.  
Four days later the veteran complained of a severe headache, 
dizziness and neck pain.  He was referred to physical therapy 
where he received treatment and reported feeling better with 
less pain.  His main complaint was occipital headaches and 
muscle spasm in the lower back with sharp pain in the sternal 
area with stretching type movements.  On examination some 
swelling with tenderness was noted and limited range of 
motion, but no muscle spasm in the lower back.  A health care 
provider noted an impression of muscular strains due to an 
auto accident for which he was prescribed some pain killers.  
It also was noted that his headaches now came more 
occasionally all day.

October 1973 service treatment records noted that the 
veteran's neck pain had improved and that his main complaint 
was headaches and some lower back pain.  Later in the month 
he complained that both back and chest pains were worse.  The 
examiner noted an impression of low back pain.  He was also 
seen for a rash on his face isolated to the neck and lower 
chin.  Mild acne and pseudofolliculitis were diagnosed.  He 
was placed on profile for low back pain that was extended for 
more than two months and also placed on a permanent profile 
for pseudofolliculitis barbae and permitted a short beard and 
no shaving.  

November 1973 service treatment records noted the veteran 
complained of first lower back pain, only after prolonged 
walking or running, and later persistent low back pain and no 
neck pain until the end of the month.  It was noted that 
Valium took care of his headaches.  

His November 1973 separation physical examination report 
showed no abnormalities, but the veteran noted on the report 
that his lower back, neck and head had given him trouble 
since the September 1973 accident and that currently his 
lower back sometimes bothered him.  An orthopedic 
consultation was recommended and in December 1973 the 
orthopedic clinic at Fort Riley, Kansas, noted that the 
veteran's lower back pain was resolving and that he was 
cleared for discharge.
VA outpatient medical records dated from May 2006 to January 
2007 were silent on any complaints or treatment related to 
pseudofollicutis.  He was seen in May 2006 at the VA 
dermatology clinic for a rash in the armpits, but nothing was 
noted about pseudofolliculitis.

A September 2006 VA medical record revealed that the veteran 
complained of chronic bilateral hip pain and back pain since 
the 1970s.  He said that it felt like a sharp needle, off and 
on, and lasted for a few hours to a whole day and then would 
return six months to one year later.  He also complained of 
occasional dizziness and lightheadedness on standing about 
once every six months.  Full range of motion was noted for 
the hips, and the spine was straight and non-tender.  The 
examiner assessed the hips as consistent with trochanteric 
bursitis, and lightheadedness with mild orthostasis symptoms.  
September 2006 VA X-ray films were compare with X-ray films 
taken of the hips in 2002.  The films showed no significant 
spondylosis in the lumbar spine and no bony abnormalities, 
and x-ray studies of the hips showed a small surgical clip on 
the left frontal view.  Hip joint spaces were fairly well 
preserved bilaterally, there was no significant abnormality 
of the sacroiliac joints, but a few phleboliths were noted in 
the pelvis.  The radiologist concluded that there was no 
significant arthropathy of the hips.  

Private medical records from the Medical University of South 
Carolina dated in October 2006 showed that the veteran was 
seen for back pain in the context of his coronary artery 
disease.  Both lumbosacral pain and a herniated disc were 
noted as possible diagnoses, but the final diagnosis was 
given as low back strain.

December 2006 VA medical records revealed that the veteran 
was seen as a walk-in patient who complained of a headache, 
that radiated from the right temple to the jaw.  He was 
prescribed Lortab.  Several days later, he was seen 
complaining of a throbbing headache, jaw pain and chest pain.  
After he took medication, he felt better.  Subsequently, he 
had nausea and vomited twice and experienced chest pain which 
resolved upon taking nitroglycerin.  It was noted that the 
veteran had headaches two to three times a week and that he 
had no hip pain.  The examiner assessed headache consistent 
with migraine and that it was ok for the veteran to use 
Etodolac.

The veteran underwent a VA examination in February 2007.  He 
complained of pain in the lumbar region 2 to 3 times a week, 
which lasted only 20 to 30 minutes at a time and always 
resolved by taking Etodolac.  There was no radiation, 
paresthesias, or weakness and no incapacitating episodes or 
flare ups.  For exercise, the veteran walked two miles twice 
a week.  He reported that in the 1980's he was part of a 
volunteer fireman's brigade, which caused him pain when 
pulling heavy hoses.  On examination there was no palpable 
spasm or apparent tenderness and spine curvature was normal.  
The examiner opined that, given the infrequency of symptoms 
in the 1970s and subsequently and the lack of any objective 
abnormalities on x-ray studies and the 30 plus years since 
discharge, it was less than 50 percent likely that the 
veteran's current reported back symptoms were related to 
military service.

During the February 2007 VA examination, the veteran also 
complained of intermittent headaches since the 1960s.  He 
told the examiner that after service his headaches resolved 
for about 20 years and began again only about 8 years ago.  
They occurred once or twice a week and lasted 20 to 30 
minutes at a time.  There was no associated nausea, vomiting, 
visual disturbances, or incoordination.  He took Topiramate, 
which the examiner said reduced the frequency and intensity 
of these symptoms.  The examiner diagnosed non-migraine 
headaches.  The examiner noted a December 2006 VA medical 
record that included an impression consistent with migraines, 
but explained that the veteran told him that any references 
to vomiting and nausea were not a part of his usual headache 
history.  He noted a significant period of no chronicity 
after service and opined that the veteran's headaches were 
not likely due to service.  

During a video conference hearing in June 2008, the veteran 
testified that while in service he was a second lieutenant in 
the Medical Service Corps and worked at the dispensary at 
Fort Riley, Kansas.  He said that he was hospitalized in 
September 1973 in a motor vehicle accident that was 
determined in the line of duty.  He testified that he 
sustained head, back and hip injuries in the accident.  
(Transcript, at pp. 4-5).  He said that he continued to have 
back and hip problems since service.  (Transcript, at pp. 6-
8).  The veteran also testified that he was clean shaven when 
he entered service, but that shaving inflamed his 
psuedofolliculitis barbae and made it worse and that this 
condition has continued since discharge.  (Transcript, at pp. 
8-9).  Recurring or chronic headaches began while on active 
duty as did dizziness or motion sickness.  He said that his 
motion sickness was sometimes triggered by walking, exercise, 
driving or when the termperature accelerated and that he 
vomited several times while flying on an airplane.  
(Transcript, at pp. 9-11).  The veteran also testified that 
while working in the chemistry lab at DuPont he spent 4 to 5 
years as a part-time fireman, but had problems with lifting 
hoses and wearing a mask.  (Transcript, at pp. 13-14).  

During the hearing the veteran submitted a medical opinion 
from Dr. I.M, a physician at the VA Medical Center in 
Charleston.  Dr. I.M. opined that it was more likely than not 
that the veteran's chronic neck, lower back pain, and 
headaches were related to his inservice motor vehicle 
accident.  He found no correlation between chronic motion 
sickness and hip pain with the auto accident, but noted that 
the veteran had been treated for an upper respiratory 
infection while in service and that it was likely that the 
veteran had a viral infection that caused labyrinthitis that 
may lead to chronic and recurrent dizziness and motion 
sickness. 

Low Back

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In addition to medical evidence 
establishing the presence of a current disability, the record 
must also contain medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, as well as medical evidence of a nexus between the 
current disability and either an in-service disease or injury 
or a service-connected disability.  See Hickson, 12 Vet. App. 
at 253; Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the appellant's service treatment records refer 
to numerous treatments for back pain as a result of an 
inservice motor vehicle accident and his placement on profile 
for a few months due to low back pain.  His discharge 
examination noted an orthopedic consultation for lower back 
trouble since the accident.  The December 1973 orthopedic 
consultation found that the veteran's lower back pain was 
resolving and that he was cleared for discharge.  As noted 
above, post-service medical records showed no medical 
treatment for any back disorder until more than 30 years 
after discharge from service.  A September 2006 VA medical 
record noted that the veteran complained of back pain since 
the 1970s, an October 2006 private medical record showed a 
diagnosis of low back strain, and the February 2007 VA 
examination of the spine showed a normal examination with 
normal x-rays.  The June 2008 statement of the VA examiner, 
while indicating a relationship between service and the 
current low back disorder, failed to comment on the lapse of 
decades between service and the current symptoms, nor did he 
comment on the veteran's past history of a volunteer firemen, 
requiring tugging at heavy hose lines, and how this affected 
his back.  In short, his assessment of the veteran physical 
condition was based on an incomplete history.  Finally, he 
made no specific diagnosis, noting only the presence of back 
pain.

Simply put, in the absence of proof of a present lower back 
disability, there can be no valid claim.  Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  In addition to the foregoing, 
the Board notes that the post-service medical evidence is 
also entirely negative for any indication that the appellant 
currently has a low back disability.  As there is no 
competent medical evidence that the appellant currently has a 
lower back disability, service connection for this claim is 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. 233, 
225 (1992) (service connection presupposes a current 
diagnosis of the claimed disability).



Hips

Based upon the evidence of record noted above, the Board 
finds that bilateral hip bursitis did not develop as a result 
of an established event, injury, or disease during active 
service.  There is no competent medical evidence that any 
current bursitis is related to service.  Service treatment 
records are silent as to any complaints of or treatment for 
the hips, though the veteran was treated for head, neck, and 
back complaints as a result of his September 1973 inservice 
motor vehicle accident.  His November 1973 discharge 
examination showed no abnormality of the hips.  The first 
competent medical evidence of bursitis does not appear until 
September 2006,  more than 30 years after the veteran's 
discharge from military service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson, 12 Vet. App. at 253.  There is no such evidence.  
Dr. I.M., in his statement submitted by the veteran during 
his hearing, specifically ruled out any connection between 
the veteran's hip condition and the inservice accident.  
Therefore, the Board finds entitlement to service connection 
for bilateral hip bursitis is not warranted.  

Pseudofolliculitis barbae

In this case, the appellant's service treatment records refer 
to treatment of a rash on the veteran's face that was 
isolated to the neck and lower chin.  He was placed on 
profile and permitted a short beard while in service.  His 
November 1973 discharge examination showed no abnormalities 
of the face, neck or skin.  There is no post-service medical 
evidence of treatment for, or diagnosis of, pseudofollicutis 
barbae.  A May 2006 VA dermatology clinic record revealed 
that the veteran was seen for a rash in the armpits, but 
nothing was noted about any pseudofolliculitis disorder, 
though Dr. I.M., a VA physician, said in his June 2008 
statement that the veteran had been evaluated and counseled 
on the management of pseudofolliculitis barbae and that it 
had no bearing on any disability issues.  

In the absence of proof of a present pseudofolliculitis 
disability, there can be no valid claim.  As there is no 
competent medical evidence that the appellant currently has 
pseudofolliculitis, service connection for pseudofolliculitis 
is not warranted.  See Brammer, 3 Vet. App. at 225 (service 
connection presupposes a current diagnosis of the claimed 
disability).

Motion Sickness

Based upon the evidence of record noted above, the Board 
finds that motion sickness (claimed as dizziness) did not 
develop as a result of an established event, injury, or 
disease during active service.  The Board notes that 
dizziness is commonly considered a symptom of some other 
disorder, but assuming that the veteran has a current motion 
sickness disability (he testified to vomiting in airplanes 
after service), there is no competent medical evidence that 
any current dizziness or motion sickness is related to 
service.  Service treatment records noted that the veteran 
was diagnosed with dizziness in July 1972 and in August 1972, 
he was diagnosed with motion sickness from riding in military 
vehicles.  Four days after his inservice motor vehicle 
accident in September 1973 he complained of dizziness and was 
treated for headache and neck pain.  Subsequent service 
treatment records and his November 1973 discharge examination 
showed no further complaints or treatment for motion sickness 
or dizziness.  The first competent medical evidence of 
subsequent motion sickness or dizziness does not reappear in 
the record until September 2006, more than 30 years after the 
veteran's discharge from service, when he reported occasional 
dizziness and lightheadedness on standing about once every 
six months.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson, 230 F.3d at 1333; Shaw 
v. Principi, 3 Vet. App. 365.  Moreover, there is no showing 
of chronicity in the medical evidence of record between 
discharge from service in January 1974 and the September 2006 
VA record showing occasional dizziness twice a year.  See 
38 C.F.R. § 3.303(b) (2008).

Further, in order to prevail on the issue of service 
connection on the merits, there must be competent medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson, 12 Vet. 
App. at 253.  There is no such evidence.  Dr. I.M., in his 
June 2008 statement, noted that service treatment records 
showed that the veteran had been treated for an acute 
respiratory infection while in service.  A January 1972 
service treatment record showed the veteran was admitted to 
Brooke General Hospital at Fort Sam Houston for an acute 
upper respiratory infection.  Dr. I.M., a VA physician, 
further opined that it was likely that the veteran then had a 
viral infection that caused labyrinthitis, or inflammation of 
the inner ear, that might have led to chronic and recurrent 
dizziness and motion sickness.  However, there is no 
diagnosis of labyrinthitis in the record evidence.  

Dr. I.M. also couched his opinion in equivocal terms.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating 
that a doctor's opinion was too speculative when phrased in 
equivocal may or may not be related to service language).  
See, too, Perman v. Brown, 5 Vet. App. 227, 241 (1993).  
Here, Dr. I.M.'s opinion is equivocal on whether the veteran 
even had the disease that might lead to a diagnosis of 
dizziness or motion sickness.  An absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is definite etiology or 
obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  But again, the Court has held that a doctor's 
opinion phrased in terms of "may or may not" or "could" be 
related to service is an insufficient basis for an award of 
service connection.  Winsett v. West, 11 Vet. App. 420, 424 
(1998).  In this case, the Board finds that the link between 
an upper respiratory infection to labyrinthitis to occasional 
motion sickness or dizziness twice a year decades after 
service seems too attenuated and not supported by the medical 
evidence in the claims file.  Therefore, the Board finds that 
entitlement to service connection for motion sickness (also 
claimed as dizziness) is not warranted.  

Headaches

Based upon the evidence of record noted above, the Board 
finds that headaches did not develop as a result of an 
established event, injury, or disease during active service.  
Service treatment records indicate that the veteran first 
complained of headaches four days after his September 1973 
inservice motor vehicle accident.  One of his principal 
medical complaints was occipital headaches.  However, his 
November 1973 discharge examination showed no abnormalities, 
including any references to chronic headaches.  Post-service 
private and VA medical evidence in the claims file shows no 
complaints of, or treatment for, headaches until December 
2006, more than 30 years after discharge from service, when 
he was seen for two headaches and complained of headaches two 
to three times a week.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson, 230 F.3d 
at 1333.  Moreover, there is no showing of chronicity in the 
medical evidence of record between discharge from service in 
January 1974 and the December 2006 VA records.  See 38 C.F.R. 
§ 3.303(b) (2008).  Further, the February 2007 VA examination 
noted a 20-year period when the veteran's headache condition 
had resolved, although the Board notes that the veteran is 
adamant that he never said this to the examiner.  

Assuming that the veteran has a current headache disability 
(recently the December 2006 VA examiner assessed migraine 
headaches while the February 2007 VA examiner diagnosed non-
migraine headaches), there is no competent medical evidence 
that any current headache disability is related to service.  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson, 12 Vet. App. at 253.  There is no such 
evidence.  The February 2007 VA examiner opined that it was 
less likely than not that the veteran's headaches were 
related to service, in part because of a significant period 
of no chronicity after service.  Dr. I.M., in his June 2008 
statement, opined that the veteran's headaches were more 
likely than not related to his inservice motor vehicle 
accident.  The Board notes that Dr. I.M.'s opinion was 
conclusory, he did not provide any rationale for this 
opinion, and he did not review the claims file while the VA 
examiner reviewed the claims file, interviewed and examined 
the veteran, and provided a rationale for the conclusions in 
his report.  For these reasons, the Board finds that Dr. 
I.M.'s opinion in this matter is not as persuasive as that of 
the February 2007 VA examiner.  Therefore, the Board finds 
entitlement to service connection for headaches is not 
warranted.

All Claims

The Board also has considered the assertions the veteran has 
advanced on appeal.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that symptoms associated with his lower 
back, bilateral hip bursitis, pseudofolliculitis barbae, 
motion sickness, and headaches continued from discharge up to 
the present day, and that all five claimed disorders are 
associated with military service, these claims turn on 
medical matters--the relationship between a current 
disability and service or whether a claimed disability has a 
current medical diagnosis.  Questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a lay person without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
lay person is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the veteran's 
assertions in this matter simply do not constitute persuasive 
evidence in support of his claims.

For the foregoing reasons, the claims for service connection 
for a lower back disability, bilateral hip bursits, 
pseudofolliculitis barbae, motion sickness (also claimed as 
dizziness), and headaches must be denied.  In arriving at the 
decision to deny these claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against these claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a lower back disability 
is denied.

Entitlement to service connection for bilateral hip bursitis 
is denied.

Entitlement to service connection for pseudofolliculitis 
barbae is denied.

Entitlement to service connection for motion sickness (also 
claimed as dizziness) is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


